AO 106 (Rev. 01/09) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the

Eastern District of Tennessee

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

INFORMATION ASSOCIATED WITH
badtrucking@icloud.com THAT IS STORED
AT PREMISES CONTROLLED BY APPLE,
INC.

Case No. 3:20-MJ- a\ a5

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that there is now concealed on the following person or property
located in the Northern District of California (identify the person or describe property to
be searched and give its location):
badtrucking@icloud.com that is stored at premises controlled by Apple, Inc. Descriptions of the property is
attached hereto as attachment A and fully incorporated herein.

 

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

See Attachment B
The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
X evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;

| aperson to be arrested or a person who is unlawfully restrained.

The search is related to a violation of 18 U.S.C.§  2423(a) , and the application is based on

these facts: See attached Affidavit of FBI Special Agent Jason Pack which is attached hereto and fully
incorporated herein.

O Continued on the attached sheet.

Delayed notice _ days (give exact ending date if more than 30 ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

J Chen (Aci

l/ // Applicant's signature
Jason Pack, FBI Special Agent

Printed name and title

Sworn to before me and signed in my presence.

mr

Date: 5-|5-Aaoae | Dra “Gey bo
Judge's signature nm

City and state: Knoxville, Tennessee H. Bruce Guyton, U.S. Magistrate Judge

Printed name and title

 

Case 3:20-mj-02125-HBG Document3 Filed 07/14/20 Pagelof9 PagelD #: 3
ATTACHMENT A
Property to Be Searched

This warrant applies to information associated with badtrucking@icloud.com (the
“account”) that is stored at premises owned, maintained, controlled, or operated by Apple, Inc., a

company headquartered at Apple, Inc., 1 Infinite Loop, Cupertino, California 95014.

Case 3:20-mj-02125-HBG Document3 Filed 07/14/20 Page2of9 PagelD#: 4
ATTACHMENT B
Particular Things to be Seized
I. Information to be disclosed by Apple

a. To the extent that the information described in Attachment A is within the
possession, custody, or control of Apple, Inc., (“Apple”) regardless of whether such information
is located within or outside of the United States, including any messages, records, files, logs, or
information that have been deleted but are still available to Apple, or have been preserved
pursuant to a request made under 18 U.S.C. § 2703(f), Apple is required to disclose the following
information to the government, in unencrypted form whenever available, for the account
described in Attachment A:

b. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers, email addresses (including primary,
alternate, rescue, and notification email addresses, and verification information for each email
address), the date on which the account was created, the length of service, the IP address used to
register the account, account status, associated devices, methods of connecting, and means and
source of payment (including any credit or bank account numbers);

c. All records or other information regarding the devices associated with, or used in
connection with, the account (including all current and past trusted or authorized iOS devices
and computers, and any devices used to access Apple services), including serial numbers, Unique
Device Identifiers (“UDID”), Advertising Identifiers (“IDFA”), Global Unique Identifiers
(“GUID”), Media Access Control (“MAC”) addresses, Integrated Circuit Card ID numbers
(“ICCID”), Electronic Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),

Mobile Equipment Identifiers ((MEID”), Mobile Identification Numbers (“MIN”), Subscriber

Case 3:20-mj-02125-HBG Document3 Filed 07/14/20 Page3of9 PagelID#:5
Identity Modules (“SIM”), Mobile Subscriber Integrated Services Digital Network Numbers
(“MSISDN”), International Mobile Subscriber Identities “‘IMSI”), and International Mobile
Station Equipment Identities (“IMEI”);

d. The contents of all emails associated with the account creation on 11/14/2019,
through the most recent log-in on or about 2/7/2020, including stored or preserved copies of
emails sent to and from the account (including all draft emails and deleted emails), the source
and destination addresses associated with each email, the date and time at which each email was
sent, the size and length of each email, and the true and accurate header information including
the actual IP addresses of the sender and the recipient of the emails, and all attachments;

e. The contents of all instant messages associated with the account from 11/14/2019,
through the most recent log-in on or about 2/7/2020, including stored or preserved copies of
instant messages (including iMessages, SMS messages, and MMS messages) sent to and from
the account (including all draft and deleted messages), the source and destination account or
phone number associated with each instant message, the date and time at which each instant
message was sent, the size and length of each instant message, the actual IP addresses of the
sender and the recipient of each instant message, and the media, if any, attached to each instant
message;

f. The contents of all files and other records stored on iCloud, including all iOS
device backups, all Apple and third-party app data, all files and other records related to iCloud
Mail, iCloud Photo Sharing, My Photo Stream, iCloud Photo Library, iCloud Drive, iWork
(including Pages, Numbers, Keynote, and Notes), iCloud Tabs and bookmarks, and iCloud
Keychain, and all address books, contact and buddy lists, notes, reminders, calendar entries,

images, videos, voicemails, device settings, and bookmarks;

2

Case 3:20-mj-02125-HBG Document3 Filed 07/14/20 Page4of9 PagelD #: 6
g. All activity, connection, and transactional logs for the account (with associated IP
addresses including source port numbers), including FaceTime call invitation logs, messaging
and query logs (including iMessage, SMS, and MMS messages), mail logs, iCloud logs, iTunes
Store and App Store logs (including purchases, downloads, and updates of Apple and third-party
apps), My Apple ID and iForgot logs, sign-on logs for all Apple services, Game Center logs,
Find My iPhone and Find My Friends logs, logs associated with web-based access of Apple
services (including all associated identifiers), and logs associated with 10S device purchase,
activation, and upgrades;

h. All records and information regarding locations where the account or devices
associated with the account were accessed, including all data stored in connection with Location
Services, Find My iPhone, Find My Friends, and Apple Maps;

i. All records pertaining to the types of service used;

j. All records pertaining to communications between Apple and any person
regarding the account, including contacts with support services and records of actions taken; and

k. All files, keys, or other information necessary to decrypt any data produced in an
encrypted form, when available to Apple (including, but not limited to, the keybag.txt and
fileinfolist.txt files).

Apple is hereby ordered to disclose the above information to the government within

fourteen days of issuance of this warrant.

Case 3:20-mj-02125-HBG Document3 Filed 07/14/20 Page5of9 PagelD #: 7
Il.

Information to be seized by the government

All information described above in Section J that constitutes contraband, fruits, evidence and/or

instrumentalities of violations of 18 U.S.C. § 2423(a) involving Everett Miller (“Miller”)

utilizing badtrucking@icloud.com, including, for each account or identifier listed on Attachment

 

A, information pertaining to the following matters:

a.

Communications, including instant messages (including iMessages, SMS messages, and
MMS messages) and voice mail messages between Miller and a minor victim utilizing
telephone numbers 423-215-0395 and 865-250-2671;

Files exchanged between Miller and a minor victim, including voice recordings and
digital image or movie files;

Evidence of preparatory steps taken in furtherance of the crime, including travel
arrangements and route/stop research;

Evidence of Miller’s interstate travel;

The identity of the person(s) who created or used the Apple ID, including records that
help reveal the whereabouts of such person(s);

Evidence indicating how and when the account was accessed or used, to determine the
chronological and geographic context of account access, use and events relating to the
crime under investigation and the activities of the account subscriber;

Any records pertaining to the means and source of payment for services (including any
credit card or bank account number or digital money transfer account information); and
Evidence indicating the subscriber’s intent as it relates to the crimes under investigation;

and

Case 3:20-mj-02125-HBG Document3 Filed 07/14/20 Page6of9 PagelD #: 8
i. Evidence that may identify any co-conspirators or aiders and abettors, including records
that help reveal their whereabouts.

This warrant authorizes a review of electronically stored information, communications, other
records and information disclosed pursuant to this warrant in order to locate evidence, fruits,
and instrumentalities described in this warrant. The review of this electronic data may be
conducted by any government personnel assisting in the investigation, who may include, in
addition to law enforcement officers and agents, attorneys for the government, attorney
support staff, and technical experts. Pursuant to this warrant, the FBI may deliver a complete
copy of the disclosed electronic data to the custody and control of attorneys for the
government and their support staff for their independent review.

Case 3:20-mj-02125-HBG Document3 Filed 07/14/20 Page 7of9 PagelID#: 9
CERTIFICATE OF AUTHENTICITY OF DOMESTIC
RECORDS PURSUANT TO FEDERAL RULES OF
EVIDENCE 902(11) AND 902(13)

I, , attest, under penalties of perjury by the laws
of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in
this certification is true and correct. I am employed by [PROVIDER], and my title is

. Iam qualified to authenticate the records attached hereto

 

because I am familiar with how the records were created, managed, stored, and retrieved. I state
that the records attached hereto are true duplicates of the original records in the custody of
[PROVIDER]. The attached records consist of [GENERALLY DESCRIBE

RECORDS (pages/CDs/megabytes)]. I further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with
knowledge of those matters, they were kept in the ordinary course of the regularly conducted

business activity of [PROVIDER], and they were made by [PROVIDER] as a regular practice;

and

b. such records were generated by [PROVIDER’S] electronic process or system

that produces an accurate result, to wit:

1. the records were copied from electronic device(s), storage medium(s), or
file(s) in the custody of [PROVIDER] in a manner to ensure that they are true duplicates of the

original records; and

Case 3:20-mj-02125-HBG Document3 Filed 07/14/20 Page 8of9 PagelD #: 10
A the process or system is regularly verified by [PROVIDER], and at all
times pertinent to the records certified here the process and system functioned properly and

normally.

I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules of Evidence.

 

Date Signature

Case 3:20-mj-02125-HBG Document3 Filed 07/14/20 Page9of9 PagelID#: 11
